Case 2:20-cv-07788-JC Document 25 Filed 08/26/21 Page 1 of 2 Page ID #:458



 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8
           160 Spear Street, Suite 800
 9         San Francisco, CA 94105
10
           Telephone: (510) 970-4825
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security
13
14                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
15
                                  WESTERN DIVISION
16
17   ANGELO MICHAEL WORTHY,                         ) Case No. 2:20-cv-07788-JC
18                                                  )
          Plaintiff,                                )
19
                                                    ) JUDGMENT OF REMAND
20          v.                                      )
21                                                  )
     KILOLO KIJAKAZI 1,                             )
22   Acting Commissioner of Social                  )
23   Security,                                      )
                                                    )
24
           Defendant.                               )
25
26
27
28
     1
      Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted in as the Defendant
     pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.




                                                   -1-
Case 2:20-cv-07788-JC Document 25 Filed 08/26/21 Page 2 of 2 Page ID #:459



 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
 3
 4   Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED
 5
     AND DECREED that the above-captioned action is remanded to the
 6
 7   Commissioner of Social Security for further proceedings consistent with the
 8
     Stipulation to Remand.
 9
10
     Dated: August 26, 2021

11                                               /s/
12                                  HONORABLE JACQUELINE CHOOLJIAN
                                    UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            -2-
